EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims,
Claim 1, line 10, after “solvent” and before “comprising”, delete “is present at a level of 40 to 70 wt.%”
Claim 1, line 10, after “comprising” and before “14”, delete “about”
Claim 1, line 11, after “the” and before “formulation”, insert “solvent-based pressure sensitive adhesive”.
Claim 1, line 14, before “formulation”, insert “solvent-based pressure sensitive adhesive”.
Claim 1, line 16, after “the” and before “formulation”, insert “solvent-based pressure sensitive adhesive”.
Claim 17, line 3, after “of”, delete “claim 10” and insert “the solvent-based pressure sensitive adhesive formulation of claim 1”.
Claim 18, line 1, after “the” and before “adhesive”, insert “pressure sensitive”.
Cancel claim 19
Cancel claim 20.

Note: Claims 17-18 have been rejoined.

Authorization for this examiner’s amendment was given in a telephone interview with Wendy Choi on 06 June 2022.
.

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Luciano et al. (US Patent Application 2007/0072986 A1, published 29 Mar. 2007, hereinafter Luciano), Furuta et al. (US Patent Application 2017/0253773 A1, published 07 Sep. 2017, hereinafter Furuta), Li et al. (WO 2015/060210 A1, published 30 Apr. 2015, hereinafter Li), and Dollase et al. (US Patent Application 2015/0037560 A1, published 05 Feb. 2015, hereinafter Dollase). 

Luciano et al. (US Patent Application 2007/0072986 A1, published 29 Mar. 2007, hereinafter Luciano) teaches a pressure sensitive adhesive formulation comprising an acrylic polymer comprising vinyl acetate monomers, hydroxyl functional monomers, and low Tg alkyl acrylate (acrylic ester) monomers for an adhesive (Abstract and paragraphs 0013 and 0027).  Luciano teaches his formulations contain solvents (paragraphs 0044 and 0047).  Luciano teaches exemplary adhesive formulations with Tg’s from -20 to -1⁰C (Table 1).  Luciano teaches the copolymers in his adhesive formulations comprises 30 to 75 wt.% vinyl acetate, 10 to 40 wt.% hydroxyl functional monomers, and 10 to 70 wt.% low Tg alkyl acrylate (acrylic ester) monomers (paragraph 0010).  Luciano teaches that his copolymer may optionally comprise methacrylate monomers (paragraph 0022), although his four exemplary examples do not comprise any methacrylate monomers (paragraph 0046 and Table 1); therefore, Luciano teaches copolymers comprising less than 5 wt.% methacrylate.  Luciano teaches exemplary adhesive formulations with percent solids of 36.5 to 39.4 (Table 1).  Thus, Luciano teaches formulations with about 36.4 to 39.4 wt.% polymer and 61.6 to 63.6 wt.% solvent.
Luciano does not disclose a formulation with a polymer containing 10 to 15 wt.% vinyl acetate, the formulation comprises 14 wt.% toluene and 56 wt.% ethyl acetate, the inclusion of a crosslinker, the molecular weight and polydispersity parameters of his copolymers, nor the outgas performance of his adhesive.

Furuta et al. (US Patent Application 2017/0253773 A1, published 07 Sep. 2017, hereinafter Furuta) teaches the use of a crosslinking agent (crosslinker) in an acrylic-based pressure sensitive adhesive (paragraph 0079), and he teaches the amount of the crosslinking agent (crosslinker) is larger than 1 part per 100 parts of monomer (paragraph 0083).  
Furuta does not disclose a formulation with a polymer containing 10 to 15 wt.% vinyl acetate, the formulation comprises 14 wt.% toluene and 56 wt.% ethyl acetate, the polydispersity of the polymer, nor the outgas performance of the adhesive.

Li et al. (WO 2015/060210 A1, published 30 Apr. 2015, hereinafter Li) teaches a pressure sensitive adhesive composition comprising a copolymer of acrylic acid alkyl ester (acrylic ester) monomer, vinyl acetate, and acrylate monomer having a hydroxyl group, and a cross-linking agent (Abstract and claim 5).  Li teaches the use of toluene and ethyl acetate as solvents for the polymerization (pages 5-6, lines 205-211).
Li does not disclose a formulation with 15 to 45 wt.% polymer, 14 wt.% toluene, and 56 wt.% ethyl acetate, the polydispersity of the polymer, nor the outgas performance of the adhesive.

Dollase et al. (US Patent Application 2015/0037560 A1, published 05 Feb. 2015, hereinafter Dollase) teaches a poly(meth)acrylate pressure sensitive adhesive with a polydispersity of less than 4 (paragraph 0047).
Dollase does not disclose a formulation with a polymer containing 10 to 15 wt.% vinyl acetate, the formulation comprises 14 wt.% toluene and 56 wt.% ethyl acetate, the inclusion of a crosslinker, nor the outgas performance of his adhesive.

After further search and consideration, the examiner identified Do 2006 and Kawazoe 2019 as relevant prior art.  
Do et al. (“Preparation and adhesion performance of UV-crosslinkable acrylic pressure sensitive adhesives,” J.Adhes.Sci.Tech., Vol. 20, pp 1529-1545, published 2006, hereinafter Do) teaches a crosslinked acrylic pressure sensitive adhesive comprising a polymer of 15 wt.% vinyl acetate and 9 wt.% hydroxyethyl methacrylate (page 1531, Table 1).
However, Do does not disclose formulations with polymer contents of 15-45 wt.%, the polydispersity of the polymer, formulations with 14 wt.% toluene and 56 wt.% ethyl acetate, nor the outgas performance of his adhesive.

Kawazoe et al. (US Patent Application 2019/0300758 A1, published 03 Oct. 2019 [priority to 22 Dec. 2016]) teaches a pressure sensitive adhesive comprising acrylic polymer made from 10-100% acrylic acid ester (paragraph 0037), 0.1-30% hydroxyl or amino containing monomer (paragraphs 0039, 0042, 0047), and 40% or less vinyl acetate (paragraphs 0048 and 0050).  The polydispersity of the polymer is less than 10 (paragraph 0055), and the Tg is -80 to -10⁰C (0056).  His formulation also comprises 0.01-10 parts crosslinker per 100 parts of acrylic polymer (paragraph 0063). 
Kawazoe does not disclose a polymer content of 15 – 45 wt.% in his formulations, formulations containing 14 wt.% toluene and 56 wt.% ethyl acetate, nor the outgas performance of his adhesive.

Claims 1, 3, and 21 are allowable.  Claims 17 and 18, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention: a solvent-based pressure sensitive adhesive formulation and a label, as set forth in the Office action mailed on 25 Aug. 2020, is hereby withdrawn and claims 17 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Given that claims 17 and 18 include all the limitations of allowable claim 1, it is noted that present claims 17 and 18 are allowable over the prior art of Luciano, Furuta, Li, Dollase, Do, and Kawazoe for the same reasons set forth above.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/JOHN VINCENT LAWLER/Examiner, Art Unit 1787